Citation Nr: 0330678	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  03-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of 
osteotomy of the mandible.

2.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo
INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Huntington, West Virginia, (RO).  


REMAND

In a written statement dated in April 2002 and at his 
hearing, the veteran stated that there are additional 
records pertaining to his claim for the residuals of 
osteotomy of the mandible and dental trauma.  The veteran 
also indicated that he has had private post-service dental 
treatment since 1976.  However, only treatment records from 
1984 to the present are of record.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's 
adjudication process which impact on the issues currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must 
provide, and what specific part VA will attempt to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO attempted to provide this notice in a letter dated in 
April 2002.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and therefor 
improperly limited the veteran's time for response to 30 
days.  In a decision promulgated on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims were 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) must be fully complied with 
and satisfied, to include full 
compliance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 13 
(2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  

2.  The RO should contact the veteran 
and afford him an additional opportunity 
to identify or submit any additional 
pertinent evidence in support of his 
claims.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claims.  The veteran 
must then be given an opportunity to 
respond.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of mandible disorder found.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  Following 
a review of the service and postservice 
medical records, the examiner should 
state whether any diagnosed mandible 
disorder is related to the veteran's 
active duty service.  The examiner must 
provide an opinion as to whether the 
veteran had a mandible disorder prior to 
entering service.  If the examiner 
concludes that the veteran had a 
mandible disorder prior to entering 
service, the examiner must provide an 
opinion as to whether that disorder was 
aggravated beyond its natural 
progression during military service.  If 
the examiner finds that a mandible 
disorder preexisted military service and 
was aggravated by military service, the 
examiner must provide an opinion as to 
whether such mandible disorder is 
related to any currently diagnosed 
mandible disorder.  A complete rationale 
for all opinions should be provided.  
The report prepared should be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for an aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  
Consideration of 38 U.S.C.A. § 1111 
(2003); Cotant v. Principi, 17 Vet. App. 
116 (2003); Jordan v. Principi, No. 00-
0206 (U.S. Vet.App. Sept. 24, 2003); 
VAOGCPREC 03-03; 68 Fed. Reg.___ (2003) 
should be given when readjudicating the 
claim of entitlement to service 
connection for osteotomy of the 
mandible.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with Paralyzed Veterans of 
America.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




